Alvey, J.,
delivered the opinion of the Court.
This action was brought against the defendant in his representative character of executor; and the claim sought to be recovered is for work, services, and board furnished the deceased in his life-time, and for things charged as *683funeral expenses. The case was tried on the general issue plea of non-assumpsit.
We think the Court below was clearly right in its ruling as stated in the first bill of exception. The fact allowed to be proved was tbe only part of the offer by the defendant that would appear to have any relevancy to the issue on trial; and all the rest of the offer, therefore, was properly excluded. To have admitted in evidence all the offer as made, would have tended to raise a false issue before the jury, and that the Court should always be careful to avoid.
The principal subject of controversy on this appeal is the claim of the plaintiff for $100, charged in his account as for funeral and other expenses. As we have stated, the action is against the defendant in his representative character as executor, and the proof on the part of the plaintiff shows that the charge in his account of $100, as for funeral and other expenses, was for dinner and horse feed, furnished at the house of the plaintiff on the day of the burial of the deceased, but after the funeral had taken place, to persons who had attended the funeral. The deceased had lived for a considerable time with the plaintiff, and died in the house of the latter. On the day of the funeral, the body was taken to a church some five miles distant for interment, and after the funeral services were over and the body buried, the plaintiff caused an invitation to be given to those present to repair to his house for dinner ; and the proof shows that some seventy or eighty persons accepted the invitation and dined with the plaintiff, and that twenty-five or thirty horses, of parties so dining, were also fed by the plaintiff. It nowhere appears that this entertainment was provided at the instance or request of the defendant; but it seems to have been the unsolicited and voluntary act of the plaintiff. The charge is sought to be maintained by what is said to be a custom in the neighborhood.
*684By the Code, Art. 93, see. 5, as modified by the Act of 1874, ch. 155, it is provided, that funeral expenses shall be allowed at the discretion of the Orphans’ Court, according to the condition and circumstances of the deceased. And, as has been very properly said, no precise sum can be fixed to govern in all cases. It will vary in every instance, not only with the station in life of each particular decedent, but also with the price of the requisite articles at the particular place ; and it must also vary with respect to the circumstances, and extent of the decedent’s estate. 2 Wms. Ex’rs, 831. For while a particular allowance for funeral expenses out of an ample estate to pay debts and legacies might be regarded as in all respects reasonable and proper, such an allowance might be far otherwise as against creditors of an insolvent estate. Hence the allowance is placed at the discretion of the Orphans’ Court, supposing that that Court would exercise a sound and rational discretion, with reference to the circumstance of each particular case. The plaintiff’s claim was laid before the Orphans’ Court, and that Court declared that the account would pass when paid; but that order has no effect to establish the validity of the claim as against the opposition of the executor. He is entirely at liberty to contest the claim, and the plaintiff is required to prove it as if no such order had passed. Code, Art. 93, secs. 100, 101. The whole import of the order is, that if the executor should think proper to pay the claim he would be entitled to receive credit therefor in his account.
But is the charge for dinner and horse feed furnished to persons who had attended the funeral of the deceased, a proper and legitimate charge as part of the funeral expenses ? Clearly, we think not. Nor can the claim be aided or controlled in any manner by neighborhood custom. If custom could enter into the matter, and shape the claim of the plaintiff, that custom, if allowed to be *685uniform in its operation, would to a large extent, control the discretion of the Orphans’ Court, without respect to the condition and circumstances of the deceased. If custom could authorize the giving of funeral dinners at the expense of the estate of the deceased, the allowance therefor would he proper, whether the estate proved to he solvent or insolvent, or whether the number of persons attending them be eighty or five hundred, or even more. Such entertainments are not the ordinary, and certainly not the necessary, incidents of funerals, nor are they within the contemplation of the law which provides for the allowance of reasonable funeral expenses, having reference to the condition and circumstances of the deceased. Those who think proper to furnish such entertainments must do so from motives of hospitality, and not with design of charging the estate of the deceased.
There is no evidence or pretence that the dinner and horse feed were furnished at the special instance and request of the defendant; but if such had been the case, there could be no recovery in this action against the defendant in his representative character. In such case, recovery could only be had against the defendant personally. Curtis’s Ex’rs vs. Bank of Somerset, 7 H. & J., 25; Corner vs. Shew, 3 M. & W., 350, 356; 2 Wms. Ex’rs, 1525.
It follows from what we have said, that the Court below was in error in granting the first and second prayers offered by the plaintiff, and in rejecting the first, second, third, fourth, fifth, fourteenth, fifteenth, sixteenth and seventeenth prayers offered by the defendant. Of these prayers, those on'the part of the plaintiff affirm the right to recover for the dinner and horse feed, and those on the part of the defendant deny such right. We think the Court below was right in rejecting all the rest of the defendant’s prayers, some because they were misleading, and *686others for the want of evidence upon which to found them. The judgment will therefore he reversed, and a new trial awarded.
(Decided 9th December, 1880.)

Judgment reversed, and


new trial atoarded.